ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-323, concluding that JON MITCHELL DeMASI of WOODBURY, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep the client reasonably informed about the status of the matter or to promptly comply with reasonable requests for information), RPC 1.5(b) (failure to communicate the basis or rate of fee in writing), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that JON MITCHELL DeMASI is hereby reprimanded; and it is further
ORDERED that JON MITCHELL DeMASI practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *268expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.